      Case 2:21-cv-00096-BWA-DMD Document 13 Filed 03/01/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 CHARLIE A. CALLAIS                                                 CIVIL ACTION

 VERSUS                                                             NO. 21-96

 CAPITAL ONE BANK AND                                               SECTION M (3)
 DEAN MORRIS, L.L.C.


                                              ORDER

       Plaintiff Charlie A. Callais, pro se, filed this action in state court alleging that defendants

Capital One Bank and Dean Morris, L.L.C. (“Dean Morris”), unlawfully foreclosed on the

mortgage on the home he once shared with his former wife.1 Callais prays that the defendants be

found liable for harassment for enforcing their security interest.2 Dean Morris removed the case

to this Court, alleging federal question subject-matter jurisdiction under 28 U.S.C. § 1331 on the

ground that Callais’s “vague” petition “present[s] claims that Defendants violated the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq.”3

       Under § 1331, a federal district court “shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.” The well-pleaded complaint

rule instructs that “[a] federal question exists ‘only [in] those cases in which a well-pleaded

complaint establishes either that federal law creates the cause of action or that the plaintiff’s right

to relief necessarily depends on resolution of a substantial question of federal law.’” Singh v.

Duane Morris LLP, 538 F.3d 334, 337-38 (5th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.

Laborers Vacation Tr., 463 U.S. 1, 27-28 (1983)).



       1
         R. Doc. 1-1.
       2
         Id. at 9.
       3
         R. Doc. 1 at 2.
      Case 2:21-cv-00096-BWA-DMD Document 13 Filed 03/01/21 Page 2 of 2




       Finding that Dean Morris’s notice of removal did not explain adequately how Callais’s

petition alleges a Fair Debt Collection Practices Act (“FDCPA”) claim, this Court ordered Dean

Morris to show cause why this matter should not be dismissed due to the absence of federal

question subject-matter jurisdiction under 28 U.S.C. § 1331. Instead of showing cause establishing

federal question subject-matter jurisdiction, Dean Morris filed a stipulation consenting to remand.

Accordingly, because this Court lacks subject-matter jurisdiction,

       IT IS ORDERED that this case is REMANDED to state court.

       New Orleans, Louisiana, this 1st day of March, 2021.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE
